After the opinion heretofore rendered in this cause, and reported in 29 R.I. 465, the petitioners, on October 29, 1909, filed their reasons of appeal from the decision of the Superior Court dismissing the petition.
An examination of the papers in the case shows that on April 7, 1909, the petitioners filed the following motion, viz.: "In the above entitled cause the Petitioners come and move for leave to amend petition by substituting The State of Rhode Island by William B. Greenough, Attorney General, in place of Halsey J. Briggs and Geo. R. Fiske.
                                "By their attorney, "SAMUEL W.K. ALLEN."
It further appears that this motion was granted by the court on April 8, 1909. There is nothing in the record which shows that the attorney-general has ever authorized the use of his name as above, and he has never entered any appearance or taken any steps in the cause, and the statutory period within which an appeal can be claimed under § 328, C.P.A., has long since elapsed.
It is obvious that after the original petitioners have thus withdrawn from the cause by consent of the court they are no longer parties to the proceeding, and are not entitled to prosecute this appeal.
Appeal dismissed, and decree of Superior Court dismissing the petition affirmed, and cause remanded to Superior Court for further proceedings.